Dissenting Opinion by
Chief Justice Sampson.
I cannot agree with the conclusion reached in the majority opinion reversing the judgment. I therefore dissent.
The few slight errors- occurring at the trial and pointed out and made the basis for the majority opinion reversing the judgment were not and could not have been, it seems to me, prejudicial to the substantial rights of appellant; and this court, by section 353, Criminal Code, is only authorized to reverse a judgment of conviction in a criminal case when it is satisfied from a review of the whole case that the substantial rights of appellant have been prejudiced by the errors of which complaint is made, and not in any other case. Murphy v. Commonwealth, 1st Metcalfe 365; Robinson v. Commonwealth, 16 B. Mon. 609; Hoskins v. Commonwealth, 188 Ky. 80; Montford v. Commonwealth, 196 Ky. 780; Scott v. Commonwealth, 198 Ky. 714.
In such a long trial where a very large record is built up,' including volumes of evidence, rulings of the court and avowals, declarations and exceptions of counsel, it would he strange indeed if no error was committed. We seldom find such a record, but we frequently find records in which no errors of importance are noted, and on such appeals the judgment is affirmed.
To my mind, appellant -by his conduct in arming himself and lying in wait for the deceased, in approaching his estranged wife and forcing her against her will to go with him to the office of deceased for the purpose of accosting if not assaulting deceased, not only sought the difficulty but piecipitated and brought it about and was wholly responsible for the trouble which resulted in the death of Dr. Heavrin. This being so he surrendered his right of self-defense.
*842His only other defense is in effect based largely upon what is commonly called the unwritten law, which is no defense at all. For one, I am tired of such atrocious murderers evading the just penalties of the law upon such flimsy excuses.
The majority opinion in all other respects is well prepared, and I dissent only because I regard the errors found in the record as too insignificant and unimportant to warrant a reversal of the judgment of the Jefferson circuit court. I believe appellant had a fair and impartial trial and received an exceedingly low penalty at the hands of the jury, the facts considered.